 

Case 1:20-cv-05265-GBD Document 33 Filed 04/30/21 Page 1 of1

HELBRAUN LEVEY |

 
 

wR RL See ATT HA cra techn ARSE AR IC
Reta ete RENNES |
4

 

April 30, 2021

VIA ECF | PP HEALERS LY :
Hon. George B. Daniels
United States District Court
500 Pearl St.

New York, NY 10007-1312

 

_ MAY-9 3 20

Re: — Arroyo Rodriguez et al v. 753 Washington Trattoria Inc. et al
Civil Case No.: 1:20-cv-05265-GBD

 

Dear Judge Daniels:

This firm is counsel to Defendants in the above-referenced action. I write with the consent
of Clifford Tucker, Esq., counsel to the Plaintiff in this matter. We are happy to report that after a
productive mediation session, the Defendants will soon be filing a Rule 68 Offer of Judgment.

We anticipate filing that Document no later than May 14, 2021. Therefore, we respectfully
ask that the Status Conference scheduled for May 5, 2021 at 9:45 am be adjourned until a date
after May 14, 2021 if the parties fail to file the aforementioned document by that time.

We thank the court for its continued understanding and diligence.

This is the first request of this type and this request does not effect any other scheduled
date.

Very truly yours,

SO ORDERED Lee N. Jacobs, Esq.

The Status conference set for May 5, 2021 is
adjourned to June 9, 2021 at 9:45 am.

4 AAS

 
